Citation Nr: 0718787	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-43 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970, including service in the Republic of Vietnam 
from August 1967, to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for PTSD.

Because the record shows that in September 2003 the veteran 
reported suffering from depression since returning from 
Southeast Asia, and given that he has been diagnosed as 
having several psychiatric disabilities, including major 
depressive disorder, the Board has recharacterized the issue 
as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD because he has the disability due his experiences while 
serving in Vietnam.  In support, he reports that, while 
serving in Vietnam, he was subjected to mortar and rocket 
attacks, as well as to sniper fire and ambushes.  The veteran 
also states that his base was attacked; in this regard, he 
asserts that, during the Tet Offensive, "every base in South 
Vietnam was attacked."  

The service personnel records reflect that the veteran was a 
construction equipment operator and was assigned to the 820th 
Civil Engineering Squadron while stationed in Vietnam.  
Further, his DD Form 214 shows that his military occupational 
specialty (MOS) was vehicle operator.

The veteran has been diagnosed as having PTSD by VA 
examiners, who attributed the disability to his reported 
experiences.  The RO has denied service connection on the 
basis that the veteran was not awarded any medals that 
reflect combat participation, and because it found that there 
was no evidence corroborating his claimed stressors.  The RO 
also concluded that the veteran's reported stressors were too 
general to be corroborated and thus did not request that the 
United States Army and Joint Services Records Research Center 
(JSRRC) attempt to verify them.  

In this regard, the Board notes that a determination as to 
whether the veteran engaged in combat requires the evaluation 
of all pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence, and cannot be based solely on a lack of receipt of 
medals showing combat service.  See Moran v. Principi, 17 
Vet. App. 149, 154 (2003); Gaines v. West, 11 Vet. App. 353, 
359 (1998); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(2000).  Further, VA determinations regarding combat status 
and corroboration of stressors must apply the equipoise 
standard set forth in 38 U.S.C.A. § 5107(b).  See Sizemore v. 
Principi, 18 Vet. App 264, 276 (2004); see also VAOPGCPREC 
12-99 (The benefit-of-the-doubt rule in 38 U.S.C.A § 5107(b) 
applies to determinations of whether a veteran engaged in 
combat with the enemy for purposes of 38 U.S.C.A § 1154(b) in 
the same manner as it applies to any other determination 
material to resolution of a claim for VA benefits).

The Tet Offensive began in late January 1968, while the 
veteran was serving in Vietnam.  Given his report of being 
subjected to incoming fire, and in light of the date of his 
Vietnam service, the Board concludes that VA must obtain his 
unit records, or other documents as may reflect the proximity 
of the veteran's unit to attacks.  The Board also finds that 
in light of his September 2003 statement to his treating 
examiner at the Memphis, Tennessee, VA Medical Center that he 
had suffered from "progressive depression since he got back 
from S. E. Asia," he must be afforded a VA examination to 
determine if he has a psychiatric disability that is related 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain any treatment 
records from the Memphis, Tennessee, VA 
medical facility, dated since March 
2005.

2.	The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating 
to his claimed service stressors.  The 
veteran should be advised that any 
additional information would be helpful 
to obtain supportive evidence of the 
claimed in-service stressors and that 
he should be specific as possible so 
that an adequate search for 
corroborating information can be 
conducted.  

3.	The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  
Unless the AMC determines that the 
veteran engaged in combat and that his 
PTSD is due to those combat 
experiences, the AMC should forward the 
summary and all associated documents to 
the JSRRC to attempt to corroborate his 
claimed stressors, including being 
subjected to incoming fire while he 
served in Vietnam from August 3, 1967, 
to July 5, 1968, with the 820th Civil 
Engineering Squadron.  In particular, 
an attempt should be made to obtain 
information as to whether the veteran's 
squadron was subjected to, or in the 
vicinity of, incoming fire during the 
period from January 30 to March 30, 
1968.

4.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

5.	Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the veteran and 
his representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


